DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Remarks
This communication is in response to Application No. 17/117,432 filed on 2020.12.10 and the election reply 2022.06.07.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 2022.06.07 is acknowledged.
Claim 1-15 are allowable. Claims 16-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II, as set forth in the Office action mailed on 2022.05.13, is hereby withdrawn and claims 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Drawings
	The drawings filed 2020.12.10 are acceptable.




Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).


Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is US 2014/0260241 to Jankovic et al., hereinafter JANKOVIC.

    PNG
    media_image1.png
    607
    870
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    721
    1063
    media_image2.png
    Greyscale

As to claim 1, JANKOVIC discloses a method, comprising: determining a target surge margin at a compressor of a turbocharger of an internal combustion engine (fig. 3, soft surge region 302), the internal combustion engine (fig. 1 above, engine 10) including a compressor recirculation valve (fig. 1, recirculation valve 152) including a first controllable actuator (actuators 81; one of which is the CCRV or compressor recirculation valve) for controlling a position of the compressor recirculation valve ([0033] describes control via actuators; fig. 4 above; CCRV opening command (CCRV _command) is used to control CCRV 422; para [0045]), the turbocharger (120, 130) further including a turbine (exhaust turbine 124, 134) with a turbine bypass (turbine bypass passage 123, 133) and a wastegate (wastegate 128, 138) including a second controllable actuator (actuators 81; one of which is the wastegate actuator [0033]) for controlling a position of the wastegate in the turbine bypass (fig. 4; WG control 420 is controlled by waste gate controller K1; para [0035]); 
determining a compressor recirculation flow rate correction in response to the target surge margin and a throttle flow rate (para [0039] teaches using engine MAP shown in fig. 2-3 to avoid hard and soft surge (the area of soft surge is seen to the surge margin) and throttle flow (W_th) is seen to be throttle flow rate para [0041]).
The prior art does not teach or fairly suggest the claims as amended, in particular:
determining a first compressor recirculation valve position command for the first controllable actuator based on a closed loop compressor outlet pressure compensation and an open loop compressor recirculation valve position determined to maintain the target surge margin in a steady state; 
determining a second compressor recirculation valve command for the first controllable actuator based on a compressor flow rate required to avoid surge at a measured compressor outlet pressure and a measured compressor flow rate;
selecting one of the first and second compressor recirculation valve position commands;
 and positioning the compressor recirculation valve with the first controllable actuator in response to the selected one of the first and second compressor recirculation valve position commands. 
Claim 10 is similarly allowable.
Therefore, the prior art does not teach or fairly suggest the claims as amended. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given electronically by Douglas Collier on 2022.08.19.
The application has been amended as follows: 

1.  (Previously Presented)  A method, comprising:
	determining a target surge margin at a compressor of a turbocharger of an internal combustion engine, the internal combustion engine including a compressor recirculation valve including a first controllable actuator for controlling a position of the compressor recirculation valve, the turbocharger further including a turbine with a turbine bypass and a wastegate including a second controllable actuator for controlling a position of the wastegate in the turbine bypass;
	determining a compressor recirculation flow rate correction in response to the target surge margin and a throttle flow rate;
	determining a first compressor recirculation valve position command for the first controllable actuator based on a closed loop compressor outlet pressure compensation and an open loop compressor recirculation valve position determined to maintain the target surge margin in a steady state;
	determining a second compressor recirculation valve command for the first controllable actuator based on a compressor flow rate required to avoid surge at a measured compressor outlet pressure and a measured compressor flow rate; 
	selecting one of the first and second compressor recirculation valve position commands; and
	positioning the compressor recirculation valve with the first controllable actuator in response to the selected one of the first and second compressor recirculation valve position commands.

2.	(Original)  The method of claim 1, further comprising determining a compressor inlet pressure oscillation and positioning the wastegate with the second controllable actuator in response to the compressor inlet pressure oscillation.

3.	(Original)  The method of claim 2, further comprising determining a feedforward position for the compressor recirculation valve in response to the compressor inlet pressure oscillation.

4.  (Original)  The method of claim 1, wherein the internal combustion engine includes a charge cooler upstream of an intake throttle and downstream of the compressor of the turbocharger. 

5.  (Currently Amended)  The method of claim 1, wherein the selected compressor recirculation valve position command is determined in response to the one of the first and second compressor recirculation valve position commands that provides a greater flow through the compressor recirculation valve to avoid compressor surge during load transients.   

6.  (Original)  The method of claim 1, wherein the target surge margin is determined in response to a difference between an operating condition of the engine.    

7.  (Original)  The method of claim 6, wherein the target compressor outlet pressure is constant during steady state engine operating conditions.  

8.  (Original)  The method of claim 6, wherein the target compressor outlet pressure changes in response to a threshold change in the intake manifold pressure.  

9.  (Original)  The method of claim 1, wherein the compressor outlet pressure correction further includes determining a difference between an actual compressor outlet pressure and a target compressor outlet pressure.  

10.  (Currently Amended)  An apparatus, comprising:
	an electronic controller configured to detect a compressor surge condition and, in response to the compressor surge condition:[[,]] 
determine a first compressor recirculation valve position based on a closed loop compressor outlet pressure compensation and an open loop compressor recirculation valve position that maintains the target surge margin in a steady state; 
determine a second compressor recirculation valve position based on a compressor flow rate required to avoid surge at a measured compressor outlet pressure and a measured compressor flow rate;
determine, in response to a selected one of the first and second compressor recirculation valve positions, a compressor recirculation valve position command that controls a compressor recirculation valve actuator to position a compressor recirculation valve in a compressor recirculation flow path of an internal combustion engine, the electronic controller further being configured to determine a wastegate actuator position command that controls a wastegate actuator to position a wastegate in a turbine bypass of the internal combustion engine



11.  (Currently Amended)  The apparatus of claim 10, wherein the controller is configured to:
	

	select the one of the first and second compressor recirculation valve positions for the position of the compressor recirculation valve based on the compressor recirculation valve position that provides the maximum flow through the compressor at a given boost pressure while maintaining surge margin; and
	move the compressor recirculation valve to the selected one of the first and second compressor recirculation valve positions.  
 
12.  (Original)  The apparatus of claim 10, wherein the controller is further configured to determine a feedforward compressor recirculation valve position and wastegate position in response to pressure oscillations at an inlet to the compressor.  

13.  (Original)  The apparatus of claim 10, wherein the controller is configured to determine the target surge margin in response to an operating condition of the engine.  

14.  (Original)  The apparatus of claim 13, wherein the target compressor outlet pressure is constant during steady state engine operating conditions.  

15.  (Original)  The apparatus of claim 13, wherein the target compressor outlet pressure changes in response to a threshold change in the intake manifold pressure.  

16.  (Currently Amended)  A system, comprising:
	an internal combustion engine pneumatically coupled to a compressor of a turbocharger on an inlet side of the engine and to a turbine of the turbocharger on an outlet side of the engine, the compressor including a compressor recirculation flow path and a compressor recirculation valve in the compressor recirculation flow path connected to a compressor recirculation valve actuator responsive to a compressor recirculation valve actuator command, the turbine comprising a wastegate connected to a wastegate actuator responsive to a wastegate actuator position command; and
a controller configured to detect a compressor surge condition and, in response to the compressor surge condition:[[,]] 
determine a first compressor recirculation valve position based on a closed loop compressor outlet pressure compensation and an open loop compressor recirculation valve position that maintains the target surge margin in a steady state, determine a second compressor recirculation valve position based on a compressor flow rate required to avoid surge at a measured compressor outlet pressure and a measured compressor flow rate; and
select one of the first compressor recirculation valve position and the second compressor recirculation valve position, 



wherein the compressor recirculation valve is moved to the selected position in response to a command from the controller.  

17.  (Currently Amended)  The system of claim 16, further comprising:
	a charge cooler between an 
	an exhaust gas recirculation system connecting the inlet and outlet sides of the engine.  

18.  (Currently Amended)  The system of claim 16, wherein the controller is configured to:
	

	select the one of the first and second compressor recirculation valve positions for the position the compressor recirculation valve based on the position of the compressor recirculation valve that provides the maximum flow through the compressor at a given boost pressure while maintaining surge margin.  
 
19.  (Original)  The system of claim 16, wherein the controller is further configured to determine a feedforward compressor recirculation valve position and wastegate position in response to pressure oscillations at an inlet to the compressor.  

20.  (Original)  The system of claim 16, wherein the controller is configured to determine the target surge margin in response to an engine operating condition.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.  The most relevant art of record is:

    PNG
    media_image3.png
    158
    786
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    149
    776
    media_image4.png
    Greyscale


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        9/2/2022